Case 1:18-cv-00412-HSO-JCG Document1 Filed 12/28/18 Page 1of5

 

 

 

 

 

 

 

 

 

SOUTHERN DISTRICT OF MISSISSIPPI
FILED
IN THE UNITED STATES DISTRICT COURT DEC 28 2018
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
SOUTHERN DIVISION RR TORT
BOBBY L. WILLIAMS PLAINTIFF
VERSUS cA. NOL VX cv 4Id HS0- FCG
JEFFREY BARTLAM and
SHALE SUPPORT SERVICES, LLC DEFENDANTS
JURY TRIAL REQUESTED

 

COMPLAINT

 

COMES NOW the Plaintiff, Bobby L. Williams, and for cause of action against the
Defendants, Jeffrey Bartlam and Shale Support Services, LLC, would show unto the Court
the following facts, to-wit:

THE PARTIES
1.

Plaintiff, Bobby L. Williams, (hereinafter referred to as “BOBBY”) is an adult

resident and citizen of Pearl River County, Mississippi.
2.

The Defendant, Jeffrey Bartlam, (hereinafter referred to as “BARTLAM’) is an adult
resident and citizen of St. Tammany Parish, Louisiana, whose post office and street
address is 1120 Lakeshore Boulevard, Slidell, Louisiana 70461, whereat he may be
served with the process of this Court; and who, by virtue of the operation of a motor vehicle

in this state, has thereby appointed as his registered agent for the service of legal process
Case 1:18-cv-00412-HSO-JCG Document1 Filed 12/28/18 Page 2 of 5

in the event of suit against him, the Secretary of State of the State of Mississippi. See
§13-3-63 of the Mississippi Code of 1972, as amended.
3.

At all times complained of herein, BARTLAM, was employed by and working for
Shale Support Services, LLC and was acting in the course and scope of his employment
with Shale Support Services, LLC.

4.

The Defendant, Shale Support Services, LLC, (hereinafter referred to as “SHALE”),
is a foreign limited liability company organized and existing under the laws of the State of
Louisiana, all of whose members are residents and citizens of the State of Louisiana,
whose principal place of business is Lafayette, Louisiana, but which is qualified to do and
is doing business in the State of Mississippi and has appointed and designated Cogency
Global, Inc., 248 E. Capitol Street, Suite 840, Jackson, Mississippi 39201, as its registered
agent for the service of legal process in the event of suit against it in this state.

JURISDICTION
5.

Jurisdiction is based on diversity of citizenship, 28 U.S.C. §1332 as the parties have
complete diversity of citizenship, and the amount in controversy exceeds $75,000.00,
exclusion of interest and costs.

FACTS
6.
On or about November 7, 2016, at approximately 5:50 p.m., BOBBY was operating

his 2004 Ford F150 pickup truck, traveling south on U. S. Highway No. 11 near and just

Page 2 of 5
Case 1:18-cv-00412-HSO-JCG Document1 Filed 12/28/18 Page 3 of 5

north of the intersection of Sam Mitchell Road and U. S. Highway No. 11 in Pearl River
County, Mississippi. BOBBY was stopped with his brake lights and left turn signal on
preparatory to making a left turn onto Sam Mitchell Road.. BOBBY was waiting for
northbound traffic on U. S. Highway No. 11 to clear the intersection before he turned, when
suddenly and without any warning, BARTLAM, who was driving a 2014 Toyota Tundra
pickup truck in a southerly direction on U. S. Highway No. 11 behind BOBBY, negligently
failed to stop without warning or operational necessity, and negligently collided with the
rear of BOBBY'’s truck while traveling at a high and dangerous rate of speed under the
circumstances. The posted speed limit at the time of this casualty was 35 m.p.h.
BARTLAM was driving in excess of the posted speed limit, approximately 55 m.p.h. at the
time of impact. BOBBY’s truck was crushed and pushed forward approximately 45 feet into
the ditch on the east side of U. S. Highway No. 11. BOBBY’s vehicle was severely
damaged and was a total loss.
7.

The negligence of the BARTLAM and SHALE, as aforesaid, was the proximate
cause or proximate contributing cause of the damages and injuries sustained by BOBBY,
without any negligence on the part of BOBBY, contributing thereto.

8.

BARTLAM and SHALE, were negligent in some or all of the following particulars,
among others, that may be shown at the trial thereof:

A. In failing to keep his vehicle under free and easy control;

B. In failing to keep a proper lookout;

Page 3 of 5
Case 1:18-cv-00412-HSO-JCG Document1 Filed 12/28/18 Page 4of5

C. In speeding approximately 20 miles over the posted speed limit;
D. All other acts of negligence as may be shown at the trial hereof.
9,

As a direct and proximate result of the negligence of BARTLAM and SHALE,
BOBBY was caused to suffer serious, permanent, painful and disabling injuries, including
herniated disks in his lumbar spine.

WHEREFORE, PREMISES CONSIDERED, Plaintiff, Bobby L. Williams, brings this
civil action to recover for all damages of every kind and nature to which he may be entitled
and demands judgment against the Defendants, Jeffrey Bartlam and Shale Support
Services, LLC, as follows:

A, For compensatory damages in an amount reasonable under the
circumstances of this cause in excess of the minimum jurisdictional amount
for medical expenses, past and future;

B. For loss of wages and wage-earning capacity;

C. For pain, suffering and mental anguish, past and future;

D. For costs and other expenses incurred by the Plaintiff, Bobby L. Williams,
together with interest thereon from the date of judicial demand until paid.

Plaintiff finally prays for trial by jury on all issues contained herein.

Plaintiff reserves the right to amend its complaint upon completion of discovery.

Respectfully submitted on this, the Ld day of December, 2018.

BOBBY L. WILLIAMS, PLAINTIFF

py fax. i>

E. BRAGG W)LLIAMS, IIl - MSB #7234
Of Counsel for Plaintiff

Page 4 of 5
Case 1:18-cv-00412-HSO-JCG Document1 Filed 12/28/18 Page 5of5

E. BRAGG WILLIAMS, III - MSB #7234
WILLIAMS, WILLIAMS & MONTGOMERY, P. A.
109 WEST ERLANGER STREET

P.O. BOX 113

POPLARVILLE, MISSISSIPPI 39470
TELEPHONE: (601) 795-4572

TELEFAX: (601) 795-8382

EMAIL: braggwilliams@wwmlawfirm.net
Attomey for Plaintiff, Bobby L. Williams

PLEASE SERVE THE DEFENDANTS:

JEFFREY BARTLAM

1120 LAKESHORE BOULEVARD
SLIDELL, LOUISIANA 70461
Through the SECRETARY OF STATE
STATE OF MISSISSIPPI

125 SOUTH CONGRESS STREET
JACKSON, MISSISSIPPI 39205

SHALE SUPPORT SERVICES, LLC

A foreign Limited Liability Company
Through its registered agent
COGENCY GLOBAL, INC.

248 E. CAPITOL STREET, SUITE 840
JACKSON, MISSISSIPPI 39201

Page 5 of 5
